UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number: 811-0969 FCCC, INC. (Exact name of small business issuer as specified in its charter) Connecticut 06-0759497 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Connecticut Avenue, Norwalk, Connecticut 06854 (Address of principal executive offices) (203) 855-7700 (Issuer’s telephone number) n/a (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes þ No o The number of shares outstanding of the issuer’s Common Stock, as of September 30, 2013, was: 1,561,022 Transitional Small Business Format: Yes o No þ FCCC, INC. FORM 10-Q INDEX Page (s) PART I.
